Opinion by
Smith, J.,
On an appeal from the final order of the quarter sessions, in a case under the act on which the present proceeding is based, this court has no jurisdiction to review the merits of the case or the discretion of the court below. The only matter we can consider is the regularity of the proceedings, as shown by the record. This has been decided so often that it should no longer be necessary to repeat it.
In the present case, the defendant was arrested and bound over on an information by his wife, setting forth that he had abused her in such a manner that she was compelled to leave him, and had since failed and refused to contribute anything to her support. The appellant objects that this omits to set forth a desertion by the husband, in accordance with the statute. But, as to the purpose of the statute, treatment by the husband which justifies the wife in leaving him is equivalent to desertion on his part, and gives her the same right of support that she would have if he deserted her. Whether the wife was justified in leaving him was a question which the court below, upon the evidence, decided against him. The evidence is no part of the record, and we cannot review this decision. It must be assumed, on appeal, that all questions of fact were rightly determined by the court below. In view of the finding on the question of the wife’s justification in leaving her husband, the order made was regular and proper. As to the quantum of the allowance, we have no power to review the conclusion of the court below, since it was based on evidence that is not before us.
. ..No error.or irregularity appears in the record, and the order is affirmed.